Citation Nr: 0507671	
Decision Date: 03/15/05    Archive Date: 03/30/05	

DOCKET NO.  02-19 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
dysthymia with symptoms of mood swings, depression, 
difficulty sleeping and memory problems, to include as due to 
an undiagnosed illness.   
 
2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic fatigue, to include as due to an undiagnosed illness.   
 
3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diarrhea with alternating constipation, to include as due to 
an undiagnosed illness.   
 
4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
numbness and tingling in the extremities, to include as due 
to an undiagnosed illness.   

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for skin 
rashes, to include as due to an undiagnosed illness. 
 
6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
muscle cramps, to include as due to an undiagnosed illness.   
 
7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
gynecological disorder, to include as due to an undiagnosed 
illness.  
 
8.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
shortness of breath, to include as due to an undiagnosed 
illness.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and her spouse


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that denied the benefits sought on 
appeal.  The veteran, who had service with the Oklahoma Army 
National Guard from June 1986 to September 1991, including 
active duty from November 1990 to June 1991, appealed that 
decision to the BVA, and the case was referred to the Board 
for appellate review.  In October 2003, the Board returned 
the case to the RO for additional development.  The case was 
subsequently returned to the Board for further appellate 
review.  


FINDINGS OF FACT

1.  An unappealed November 1997 rating decision denied 
service connection for dysthymia, chronic fatigue, diarrhea 
with alternating constipation, numbness and tingling in the 
extremities, skin rashes, muscle cramps, a gynecological 
disorder and shortness of breath, all to include as due to an 
undiagnosed illness.  

2.  The evidence received since the November 1997 rating 
decision in connection with the claims for service connection 
for dysthymia, chronic fatigue, diarrhea with alternating 
constipation, numbness and tingling in the extremities, skin 
rashes, muscle cramps, a gynecological disorder and shortness 
of breath was not previously of record, relates to an 
unestablished fact necessary to substantiate the claims for 
service connection and raises a reasonable possibility of 
substantiating the claims.  


CONCLUSIONS OF LAW

1.  The November 1997 rating decision, which denied service 
connection for dysthymia, chronic fatigue, diarrhea with 
alternating constipation, numbness and tingling in the 
extremities, skin rashes, muscle cramps, a gynecological 
disorder and shortness of breath, all to include as due to an 
undiagnosed illness, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2004).  

2.  The additional evidence received subsequent to the 
November 1997 rating decision in connection with the claims 
for service connection for dysthymia, chronic fatigue, 
diarrhea with alternating constipation, numbness and tingling 
in the extremities, skin rashes, muscle cramps, a 
gynecological disorder and shortness of breath, to include as 
due to an undiagnosed illness, is new and material and the 
claims for service connection are reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, the VA has a duty under the VCAA to notify a claimant 
and representative of the information and evidence needed to 
substantiate a claim.  Collectively, the May 2002 rating 
decision, the Statement of the Case and the Supplemental 
Statement of the Case issued in connection with the veteran's 
appeal have notified her of the evidence considered, the 
pertinent laws and regulations and the reasons her claims 
were denied.  In addition, two letters from the RO to the 
veteran dated in March 2002 specifically informed the veteran 
of the substance of the VCAA, including the information and 
evidence needed to substantiate her claims and the division 
of responsibilities between the VA and the veteran in 
obtaining that evidence.  The Board would also observe that 
those letters were provided to the veteran prior to the 
initial unfavorable decision in this case and thus are 
consistent with the timing of the notification requirements 
of the VCAA.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Under the circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records are associated with the 
claims file, as are private and VA medical records identified 
by the veteran.  While the Board acknowledges that the 
veteran has not been afforded a VA examination in connection 
with her current appeal, given the procedural posture of the 
veteran's claim, specifically, a claim to reopen a previously 
denied claim, the VA is not required to afford the veteran 
such an examination until the previously denied claim has 
been reopened.  As such, a VA examination is unnecessary at 
this time.  38 U.S.C.A. § 5103A (g); 38 C.F.R. 
§ 3.159(c)(4)(iii).  

The Board also notes that the veteran was afforded a 
videoconference hearing before the BVA and at that time she 
submitted additional private medical records in support of 
her claim.  During the hearing the veteran's representative 
represented that they were submitting all medical treatment 
records from civilian physicians, and neither the veteran nor 
her representative have indicated that there is any 
additional evidence that needs to be obtained in order to 
fairly decide her claims.  Therefore, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of this portion of the appellant's appeal has been obtained.  

The veteran essentially contends that she has multiple 
disorders that are the result of her service in the Southwest 
Asia Theater of Operations during the Persian Gulf War.  
Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(b).  
Generally, to prove service connection the record must 
contain:  (1) medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury.  Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).  

With respect to veterans who served in the Southwest Asia 
Theater of Operations during the Persian Gulf War, on 
November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans Benefit Act," which was Title I of the "Veterans 
Benefit Improvement Act of 1994," Pub. L. 103-446.  That 
statute, in part, added a new § 1117 to Title 38, United 
States Code.  Section 1117 authorized the VA to compensate 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness or combination of 
undiagnosed illnesses, which become manifest either during 
active duty in the Southwest Asia Theater of Operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War.  In establishing the presumptive period, the Secretary 
was to review any credible scientific or medical evidence, 
the historical treatment afforded other diseases for which 
service connection is presumed and other pertinent 
circumstances regarding the experience of Persian Gulf 
veterans.  

In February 1995, the VA implemented the Persian Gulf War 
Veterans Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad, but 
nonexclusive, list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 
38 C.F.R. § 3.317, the presumptive period during which a 
veteran had to experience manifestations of a chronic 
disability was two years after the date on which he or she 
last performed active service in the Southwest Asia Theater 
of Operations during the Gulf War.  In April 1997, the VA 
published an interim rule that extended the presumptive area 
to December 31, 2001.  In November 2001 the VA expanded the 
presumptive period from December 2001 to December 2006.  

On December 27, 2001, the "Veterans Education and Benefits 
Expansion Act of 2001 was enacted.  This liberalizing 
legislation amended various provisions of 38 U.S.C.A. §§ 1117 
and 1118, including a complete revision of § 1117(a), which 
now provides that the Secretary may pay compensation under 
this subchapter to a Persian Gulf veteran with a qualifying 
chronic disability that became manifest-(A) during service on 
active duty in the Armed Forces in the Southwest Asia Theater 
of Operations during the Persian Gulf War; or (B) to a degree 
of 10 percent or more during the presumptive period 
prescribed under subsection (b).  For purposes of this 
subsection, the term "qualifying chronic disability" means a 
chronic disability resulting from any of the following (or 
any combination of the following):  (A) an undiagnosed 
illness; (B) a medically unexplained chronic multisymptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms, or (C) any diagnosed illness that the 
Secretary determines in regulations prescribed warrants a 
presumption of service connection.  

In addition to the complete revision of § 1117(a), a new 
subsection (g) was added to § 1117.  That subsection provided 
that for purposes of this section, signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multisymptom illness include:  (1) fatigue, (2) unexplained 
rashes or other dermatological signs or symptoms, (3) 
headache, (4) muscle pain, (5) joint pain, (6) neurological 
signs and symptoms, (7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the upper or lower 
respiratory system, (9) sleep disturbances, (10) 
gastrointestinal signs or symptoms, (11) cardiovascular signs 
or symptoms, (12) abnormal weight loss, and (13) menstrual 
disorders.  

Procedurally, a rating decision dated in November 1997 denied 
service connection for all of the disorders listed on the 
title page of this decision.  The rating decision denied 
service connection for all of the claimed disorders, except 
for the claim for service connection for dysthymia, 
essentially on the basis that no current disorder was shown.  
The claim for service connection for dysthymia was denied on 
the basis that it was shown to result from a known clinical 
diagnosis, and thus did not represent an undiagnosed illness 
and was not otherwise shown in service.  The veteran was 
notified of that decision and of her appellate rights by way 
of a letter dated in December 1997.  An appeal was not filed 
and the RO's November 1997 rating decision is final.  

As a general rule, a claim will be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last final decision is "new and 
material."  Under the version of 38 C.F.R. § 3.156(a) 
applicable in claims filed on or after August 29, 2001, as is 
the situation in this case, new evidence is defined as 
existing evidence not previously submitted to agency decision 
makers.  Material evidence is defined as existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to the merits of the claim on the basis of all of the 
evidence of record, but only after ensuring that the duty to 
assist under the VCAA has been satisfied.  

A review of the record discloses, as indicated above, that a 
November 1997 rating decision denied service connection for 
all of the issues set forth on the title page of this 
decision.  That rating decision was based on a review of the 
veteran's service medical records, medical records associated 
with the claims file and testimony presented at a personal 
hearing.  The November 1997 rating decision denied service 
connection essentially on the basis that the disorders, with 
the exception of dysthymia, were not currently shown by the 
evidence of record and dysthymia was denied on the basis that 
it was not manifested during service and was not due to an 
undiagnosed illness because it was the result of a known 
clinical diagnosis.  

The evidence associated with the claims file subsequent to 
the November 1997 rating decision consists of statements from 
the veteran, additional VA and private medical records, lay 
statements and testimony presented at a videoconference 
hearing before the BVA in May 2003.  The Board is of the 
opinion that this additional evidence is both new and 
material and sufficient to reopen the previously denied 
claims.  

With respect to the claim for service connection for 
dysthymia, a VA medical record dated in July 2002 concluded 
with a diagnosis of recurrent major depression and summarized 
that the veteran had been markedly depressed since service in 
the Persian Gulf.  While that record clearly shows that the 
veteran's psychiatric symptomatology is apparently still 
attributable to a known clinical diagnosis, and thus not 
attributable to an undiagnosed illness, that record suggests 
a relationship between a current diagnosis and the veteran's 
active duty service.  Therefore, since the veteran's claim is 
not limited to only consideration of a claim for psychiatric 
symptomatology attributable to an undiagnosed illness, but 
also to direct service connection for a diagnosed psychiatric 
disability, the Board finds that this record is sufficient to 
reopen that previously denied claim.  

Similarly, the Board finds that the July 2002 record is also 
new and material evidence with respect to the claim for 
service connection for chronic fatigue.  That record reports 
that the veteran's chief complaints were depression and lack 
of energy, and the diagnostic formulation suggests that the 
veteran's chronic fatigue may possibly due to or a symptom of 
the veteran's dysthymia.  Since the evidence suggests that 
the veteran's fatigue may be associated with her psychiatric 
disorder, the Board believes that the evidence is new and 
material and sufficient to reopen the previously denied 
claim.  Therefore, this claim should be addressed on the 
merits at the same manner as the claim for service connection 
for dysthymia.  

As for the veteran's other claims, the Board notes that at 
her personal hearing before the BVA she testified that she 
had medical training in connection with her employment as a 
licensed practical nurse and that she had been so employed 
for 18 years.  Transcript at 4-5.  Also at that hearing the 
veteran testified that she began to experience diarrhea and 
alternating constipation very shortly after returning to the 
United States after her service in the Persian Gulf and that 
she was still experiencing diarrhea with alternating 
constipation.  While the veteran acknowledged that she had 
not had any gastrointestinal workup, and indeed the record 
before the Board does not appear to contain any diagnosis 
pertaining to diarrhea and alternating constipation or other 
gastrointestinal symptomatology, the Board believes that 
regardless of the appellant's medical training, she is 
competent to offer an opinion as to the onset and frequency 
of diarrhea and alternating constipation.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 ("a lay person can certainly 
provide an eyewitness account of a veteran's visible 
symptoms.")  The Board believes that the veteran is capable 
of providing eyewitness account of this symptomatology.  
Therefore, the Board finds that new and material evidence has 
been submitted to reopen the veteran's claim with respect to 
this issue.  

With respect to the claim for service connection for numbness 
and tingling in the extremities, the record now contains a 
diagnosis or evidence of neurological disorders that could 
account for the numbness and tingling in the extremities.  
For example, a March 2001 letter from Gregory L. Wilson, D.O. 
concluded with impressions of bilateral upper extremity 
numbness that may represent mild carpal tunnel syndrome, and 
C5-6 disc bulging.  While such a diagnosis would appear to 
remove this symptomatology from consideration as an 
undiagnosed illness, the Board would again note that the 
previously denied claim for service connection for numbness 
and tingling of the extremities was denied on the basis of no 
currently diagnosed disorder.  The evidence now demonstrating 
the presence of such a disorder, the Board finds that the 
additional evidence is new and material, and that this claim 
should be reopened and considered on the merits.  

As for the veteran's claim for service connection for skin 
rashes, she provided testimony at her personal hearing before 
the BVA.  She testified that she experienced rashes when she 
was over in Saudi Arabia and that she had sporadically 
experienced similar rashes since that time.  Transcript at 
14.  The veteran acknowledged that she had never really 
sought treatment for the rashes and just relied on over-the-
counter medications.  A record dated in October 2002 from 
Earl U. Bachenberg, D.O. indicated that there was no actinic 
keratosis, skin cancer or dysplastic nevi, but Dr. Bachenberg 
noted that there were several compound nevi on the veteran's 
trunk.  Again, while a known clinical diagnosis would appear 
to indicate that any skin disorder was not an undiagnosed 
illness, the veteran's testimony coupled with the 
October 2002 statement from Dr. Bachenberg provides a basis 
to reopen the previously denied claim because the previously 
denied claim was primarily denied on the basis of no current 
disability.  

Similarly, the claim for muscle cramps, while lacking medical 
evidence demonstrating the presence of a disorder, does 
contain hearing testimony in which the veteran testified that 
she experienced what she described as muscle cramps while in 
Saudi Arabia and continued to experience similar 
symptomatology to the present time.  Again, the Board finds 
the veteran competent to offer testimony concerning the 
symptomatology she experiences, regardless of her medical 
training.  Therefore, the Board concludes that the claim for 
service connection for muscle cramps is reopened.  

Lastly, with respect to the claims for service connection for 
a gynecological disorder and shortness of breath, the record 
now contains diagnoses reflective of gynecological and 
disorders reflective of shortness of breath.  For example, a 
January 1998 pathology report contained a diagnosis of 
chronic cervicitis and squamous metaplasia, and a record 
dated in January 2000 reflects that the veteran was seen with 
complaints of shortness of breath that was diagnosed as 
reactive airway disease.  Since these previous claims were 
denied on the basis of no current disorder, the presence of 
currently diagnosed disorders provides a basis to reopen 
those claims.  

Nevertheless, despite the discussion above and the decision 
reopening the veteran's claims, the Board believes that the 
veteran's claims are not ready for final appellate review.  
In this regard, the veteran has not been afforded a VA 
examination in order to determine whether any of the 
currently diagnosed disorders are related to service or 
represent a qualifying chronic disability resulting from an 
undiagnosed illness or a medical unexplained chronic 
multisystem illness defined by a cluster of signs or 
symptoms.  As such, the Board is of the opinion that the 
veteran should be afforded a VA examination to answer the 
medical questions presented in this case.  


ORDER

New and material evidence having been submitted, the claims 
for service connection for dysthymia, chronic fatigue, 
diarrhea with alternative constipation, numbness and tingling 
in the extremities, skin rashes, muscle cramps, a 
gynecological disorder and shortness of breath, all to 
include as due to an undiagnosed illness are reopened, and to 
this extent only, the appeal is granted.  


REMAND

As indicated above, the Board is of the opinion that there 
are medical questions presented in this case that the medical 
evidence associated with the claims file does not answer or 
resolve.  As such, the need for an examination is indicated 
under the VA's duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103(A)(d); 38 C.F.R. § 3.159(c)(4).  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on her part is required.  Accordingly, this 
case is REMANDED for the following actions:  

1.  The RO should contact the veteran and 
inquire whether she has any additional 
information or evidence, either medical 
or lay evidence, that she desires to 
submit in connection with her current 
appeal.  The veteran should be advised 
that should she have any additional 
evidence, she should submit it to the RO.  
The RO should also request the veteran to 
submit evidence regarding the nature her 
medical training and her qualifications 
in order to assist in assessing her 
capability to offer an opinion that 
requires medical knowledge and training.

2.  The veteran should be afforded an 
examination by a specialist in 
Occupational and Environmental Medicine 
to ascertain the nature and etiology of 
all disorders that may be present, and 
more specifically, to ascertain whether 
the veteran has a chronic disability 
resulting from an undiagnosed illness or 
a medically unexplained chronic 
multisystem illness that is defined by a 
cluster or signs or symptoms.  Any and 
all indicated evaluations, specialized 
examinations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
including service medical records and 
medical records dated following 
separation from service and following 
this review and the examination offer 
comments and an opinion as to whether the 
veteran's (1) psychiatric symptomatology, 
(2) chronic fatigue, (3) diarrhea with 
alternating constipation, (4) numbness 
and tingling in the extremities, (5) skin 
rashes, (6) muscle cramps, (7) 
gynecological symptomatology and (8) 
shortness of breath are currently 
present, and if so, whether they are due 
to a known clinical diagnosis or 
represent a chronic disability resulting 
from an undiagnosed illness or a 
medically unexplained chronic 
multisymptom illness that is defined by a 
cluster of signs or symptoms.  If the 
symptomatology is attributable to a known 
clinical diagnoses, the examiner is 
requested to offer an opinion as to 
whether any such diagnosis is in any way 
causally or etiologically related to the 
veteran's active duty between 
November 1990 and June 1991, including 
the veteran's service in the Southwest 
Asia Theater of Operations between 
December 1990 and May 1991.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 copies of all 
pertinent records in the veteran's claims 
file, or in the alternative, the claims 
file must be made available to the 
examiner for review in connection with 
the examination.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and her representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until she is notified.  



	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


